Citation Nr: 1031131	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-26 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to October 1993, 
from March 1995 to February 2000, and from March 2000 to 
February 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2006 rating decision in which the RO, inter alia, denied 
service connection for PTSD.  In July 2006, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in August 2008, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2008.

In June 2009, the Board remanded the Veteran's claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, to 
afford the Veteran a hearing before a Veterans Law Judge at the 
RO.  In March 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

During the hearing, the Veteran requested, and the undersigned 
granted, a 60-day abeyance period for submission of additional 
evidence in support of the claim.  The Veteran has submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts the 
additionally-received evidence for inclusion in the record.  See 
38 C.F.R. §§ 20.800, 20,1304 (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran's alleged in-service, non-combat stressors are 
involvement in a motorcycle accident in September 2002 
(documented in service treatment records), as well as a stressor 
related to fear of hostile military activity that appears to be 
consistent with the circumstances of his service.

3.  The record includes competent opinion essentially confirming 
that the Veteran has PTSD as a result of his two claimed 
stressors, and that there exists a link between these stressors 
and the Veteran's symptoms.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim have 
been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the disorder.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria set forth in 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  
See 38 C.F.R. § 4.125 (noting that VA has adopted the 
nomenclature of the DSM-IV).

The Veteran has been diagnosed with service-related PTSD, as 
reflected, by example, in the reports of May 2008 and April 2010 
VA psychological examinations, each performed by a licensed VA 
psychologist.  These reports reflect a diagnosis of PTSD, 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the DSM-IV, and detailed clinical 
interview and mental status examination.  Thus, the remaining 
questions are whether there exists a link between a claimed in-
service stressor, and whether there is credible evidence that the 
in-service stressor occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that a Veteran have 
personally participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002 & Supp. 2009); 38 C.F.R. 3.304(f)(1) 
(2009); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Under the legal authority in effect at the time the Veteran filed 
his claim, if the alleged stressor was not combat related, then 
the Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395

In this case, the Veteran has essentially reported two stressors, 
neither of which is combat-related.  

First, the Veteran has claimed that he was involved in a 
motorcycle accident in 2002.  He said that the accident cracked 
his helmet, and he was unable to remember anything for three 
days.  Service medical records confirm that the Veteran was 
involved in a motorcycle accident in September 2002.  Thus, the 
occurrence of this stressor is established.  

Second, the Veteran has asserted that, while he was stationed in 
Haiti between October 1995 and April 1996, people would take 
shots at his truck while he was on night patrols.  He further 
stated that he saw dead babies and a Bangladesh soldier who had 
been shot point blank in the head.  The Veteran has not provided 
an exact date when he was exposed to these scenes, and he has 
indicated that he is not in contact with anyone who served with 
him in Haiti.  Thus, the Veteran's experiences serving in Haiti 
do not appear to be objectively verifiable.

The Board notes, however, that on July 13, 2010, VA published a 
final rule that amended its adjudication regulation governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims appealed before July 13, 2010, but not yet decided by the 
Board.

The revisions add to the circumstances under which VA will accept 
credible lay testimony, alone, as being sufficient to establish 
the occurrence of an in-service stressor without undertaking 
other development to verify the Veteran's account.  38 C.F.R. 
§ 3.304(f) previously only authorized VA to accept statements 
from Veterans who served in combat, as denoted by combat-related 
awards or decorations or other evidence sufficient to establish 
participation in combat, as sufficient to establish the 
occurrence of the claimed in-service stressor.  VA later amended 
38 C.F.R. § 3.304(f) to also authorize VA to accept the 
statements of Veterans who are former prisoners-of-war, as well 
as those with an in-service diagnosis of PTSD, as sufficient to 
establish occurrence of an in-service stressor if such statements 
are consistent with the places, types, and circumstances of 
service.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the 
requirement for evidence corroborating the occurrence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that a VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; that 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and that the Veteran's 
symptoms are related to the claimed stressor.  The amendment has 
no impact on PTSD claims that arise out of in-service diagnoses 
of PTSD, or PTSD stressors experienced during combat, internment 
as a prisoner-of-war, or as the result of personal assault.

Specifically as regards the Veteran's claimed stressor of being 
exposed to gunfire and dead babies while in Haiti, the Board 
notes that in January 1996, the Veteran received the United 
Nations Mission in Haiti Service Metal.  As such, his claimed 
stressor of being exposed to gunfire and dead children while in 
Haiti-which is clearly related to the Veteran's fear of hostile 
military activity-appears to be consistent with the places, 
types, and circumstances of the Veteran's service.  Thus, 
consistent with recent regulatory amendments, the Board finds 
that the Veteran's lay assertions may be accepted as sufficient 
evidence of this stressor's occurrence.

The Board further notes that in this case, competent evidence 
tends to establish a link between both verified stressors and the 
Veteran's PTSD.  The psychologist who examined the Veteran in 
April 2010 essentially confirmed that the Veteran has PTSD as a 
result of his two stressors, noting that the diagnosis of PTSD is 
supported by the Veteran's previous confrontations with death or 
serious injury, intense fear, helplessness, and horror which as 
likely as not existed in both his experiences in Haiti and in his 
motorcycle accident, both of which occurred during his active 
duty.  The VA psychologist noted that the Veteran's symptoms, to 
include nightmares of dead bodies, are related to this claimed 
stressor.  The April 2010 VA examiner opined that the motorcycle 
accident was as likely as not a contributing factor to his 
diagnosed PTSD.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Given the facts noted above, and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that the criteria for 
service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f), 
are met.




ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


